DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 3/2/21 and 3/16/21 have been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments and arguments filed on 3/2/21 (and the declaration under 37 C.F.R. 1.132 filed on 3/16/21 in support of the response filed on 3/2/21) the previous rejections set forth in the Office action mailed on 11/2/20 are withdrawn.  It is noted regarding claims 8, 29, and 30 wherein the convection drying involves conventional convection drying is interpreted as low air temperature and low air speed and wherein the convection drying involves jet drying is interpreted as high air speed from a jet (see page 8 of the specification) and wherein the convection drying involves high temperature drying is interpreted as high air temperature (see page 8 of the specification).   
The closest prior art of record is JP 57-169581 described in full detail in the Office action mailed on 11/2/20.  JP 57-169581 fails to teach or suggest providing a first actively never-dried or slightly dried oC to 80oC, and bringing the first and second dried surfaces together, so that the glue surface of the first wood piece touches the dried surface on the second wood piece.  JP 57-169581 is directed to gluing wood with a wet surface, i.e. surface dried to a moisture content of 15% or less, used with urethane adhesive wherein urethane adhesive as is used in the art is with a wet surface (required moisture content of 8 to 18%) to cure the adhesive under the action of the moisture in the wood, as evidenced by Exhibit C of the declaration under “Properties” and “Wood moisture content”.  Morland et al. (WO 2008/103055 and also described in full detail in the Office action mailed on 11/2/20) is directed to gluing wood with a dry surface, i.e. surface dried to a moisture content most preferably below 1%, used with water based adhesive composition wherein drying the surface brings about a sufficient capacity for absorption of water from the composition/glue (Page 4, lines 1-13) so that there is no teaching or suggestion to modify or combine JP 57-169581 and Morland.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746